             Case MDL No. 2981 Document 83 Filed 01/22/21 Page 1 of 3




                    BEFORE THE UNITED STATES JUDICIAL PANEL
                         ON MULTIDISTRICT LITIGATION

IN RE GOOGLE ANTITRUST LITIGATION                         MDL No. 2981




          MOTION FOR LEAVE TO FILE SUPPLEMENTAL INFORMATION

       Defendants Alphabet Inc., Google LLC, Google Ireland Limited, Google Commerce Ltd.,

Google Payment Corp., and Google Asia Pacific Pte. Ltd. (collectively, “Google”) respectfully

move for leave to file the Supplemental Information submitted herewith. Google so moves

because material developments have occurred since Google filed its original Response to

Plaintiff J. Jackson Paige’s Motion for Transfer and Consolidation Pursuant to 28 U.S.C. § 1407

(the “Response”), which now support centralization of putative Google Play consumer class

actions in the Northern District of California. 1

       Subsequent to Google’s Response, six additional putative Google Play consumer class

actions were filed in the district courts for: (i) the Northern District of California (Kavulak v.

Google LLC, No. 5:20-cv-09421-BLF) (filed Dec. 30, 2020), (ii) the District of Columbia

(McCready v. Google LLC, No. 1:20-cv-03556-APM (filed Dec. 7, 2020) and Blumberg v.

Google LLC, No. 1:20-cv-03557-APM (filed Dec. 7, 2020)), (iii) the Southern District of

Mississippi (Ratliff v. Google LLC, No. 3:20-cv-00833- DPJ-FKB) (filed Dec. 30, 2020), (iv) the

Eastern District of Virginia (Alexander v. Google LLC, No. 2:21-cv-00018-RCY-LRL) (filed

Jan. 8, 2021), and (v) the Eastern District of Missouri (Black v. Google LLC, No. 4:21-cv-00077)

(filed Jan. 21, 2021). Each of these subsequently filed cases allege facts common to those


1
 For the reasons stated in the annexed Supplemental Information, Google’s support for
centralization in the Northern District of California does not extend to the unrelated case In re
Google Digital Advertising Antitrust Litigation, No. 5:20-cv-03556-BLF (N.D. Cal.).


                                                    1
             Case MDL No. 2981 Document 83 Filed 01/22/21 Page 2 of 3




alleged in the earlier filed putative consumer Google Play class actions now pending in the

District Court for the Northern District of California, consolidated as In re Google Play

Consumer Antitrust Litigation, No. 3:20-cv-05761-JD (N.D. Cal.), and with Paige v. Google

LLC, No. 1:20-cv-03158-APM (D.D.C.) (“Paige”).

       Centralizing the subsequently filed putative Google Play consumer class actions, and the

Paige action, in the Northern District of California with the consolidated putative Google Play

consumer class actions currently pending in that district will permit significant efficiencies and

avoid risks of conflicting determinations. Such centralization will also promote the convenience

of parties and witnesses and the just and efficient conduct of the actions.

       Google does not oppose centralization of the Google Play developer actions currently

being litigated in the Northern District of California with the Google Play putative consumer

class actions should the Panel conclude such centralization would be just and efficient.

       Accordingly, Google respectfully requests that the Panel grant this motion to permit

Google to submit its annexed Supplemental Information.




                                                 2
           Case MDL No. 2981 Document 83 Filed 01/22/21 Page 3 of 3




Dated: January 22, 2021                Respectfully submitted,

                                       MORGAN, LEWIS & BOCKIUS LLP

                                       By: /s/ Brian C. Rocca
Richard S. Taffet                         Brian C. Rocca
richard.taffet@morganlewis.com            brian.rocca@morganlewis.com

101 Park Avenue                           Sujal J. Shah
New York, NY 10178-0060                   sujal.shah@morganlewis.com
Telephone: +1.212.309.6000
Facsimile: +1.212.309.6001             One Market
                                       Spear Street Tower
Willard K. Tom                         San Francisco, CA 94105-1596
willard.tom@morganlewis.com            Telephone:     +1.415.442.1000
                                       Facsimile:     +1.415.442.1001
1111 Pennsylvania Ave. NW
Washington, DC 20004-2541
Telephone: +1.202.739.3000
Facsimile: +1.202.739.3001             Attorneys for Defendants




                                      3
